United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 97-2443
                                ___________

David M. Pelton,                        *
                                        *
            Plaintiff-Appellant,        *
                                        *
      v.                                *
                                        *
Kansas City Board of Police             *
Commissioners,                          *
                                        *
            Plaintiff-Appellee,         * Appeal from the United States
                                        * District Court for the
Mark Colley, Kansas City Police         * Western District of Missouri.
Officer,                                *      [UNPUBLISHED]
                                        *
            Defendant,                  *
                                        *
James F. Ralls, Jr., Commissioner; Jack *
W.R. Vice-President, Commissioner;      *
Dona Boley, Commissioner; Dr. Daniels *
Stacey, Commissioner; Mayor Emanuel *
Cleaver, Commissioner,                  *
                                        *
            Defendants-Appellees.       *
                                   ___________

                        Submitted: November 13, 1997
                            Filed: November 18, 1997
                                ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________
PER CURIAM.

      David M. Pelton filed this 42 U.S.C. § 1983 complaint against the Kansas City
Board of Police Commissioners and its members (collectively, “the Board”), as well
as Kansas City Police Officer Mark Colley. The Board separately answered and later
moved for summary judgment, which the district court1 granted. The court noted that
the resolution of the Board&s motion “in no way affects [Pelton&s] case against
[Colley].” Pelton appeals the grant of summary judgment to the Board.

      Because the district court has not disposed of Pelton&s claim against Colley and
did not direct the entry of a final judgment for the Board or state its order should be
immediately appealable, we lack jurisdiction over this appeal. See 28 U.S.C. §§ 1291,
1292(b); Fed. R. Civ. P. 54(b).

      Accordingly, we dismiss this appeal for lack of jurisdiction.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.

                                          -2-